Case 2:19-cv-21341-MCA-LDW Document1-5 Filed 12/12/19 Page 1 of 16 PagelD: 121

Lin-Hendel et.al. v Saudi Aramco et. al.

Exhibit 4B

Exhibit 4B-1: Saudi Aramco Overview and Brief History;
Exhibit 4B-2: Technology Breakthroughs in Research Centers in the US;

Exhibit 4B-3: Saudi Aramco subsidiaries in the USA, and list of SA’s
worldwide Joint Ventures, Affiliates and Subsidiaries.

(A total of 15 pages)

Exhibit cover page for Lin-Hendel et. al. v. Saudi Aramco et. al.
qoaj201g- ASE 2:19-cv-21341-MCA-LDW

 _

 

where energy is opportunity

| ' ‘

Oil & Energy - Dhahran - 1,214,882 followers

+ Follow | visit website

Home
| About
Life
Jobs

People

Ads

Overview

Saudi Aramco is the state-owned oil company of the Kingdom of Saudi Arabia and a
fully integrated, global petroleum and chemicals enterprise.

Over the past 80 years we have become a world leader in hydrocarbons exploration,
production, refining, distribution and marketing.

Saudi Aramco’s oil and gas production infrastructure leads the industry in scale of
production, operational reliability, and technical advances. Our plants and the
people who run them make us the world’s largest crude oil exporter, producing
roughly one in every eight barrels of the world’s oil supply.

We manage proven conventional crude oil and condensate reserves of 261.1 billion
barrels. Our average daily crude production is 10.2 million barrels per day (bpd), and
we have stewardship of natural gas reserves of 297.6 trillion standard cubic feet

(scf).

Headquartered in Dhahran, Saudi Arabia, with offices and operations throughout
the Kingdom, we employ more than 65,000 workers worldwide.

Our subsidiaries and affiliates are located across the globe in Saudi Arabia, China,
Egypt, Japan, India, the Netherlands, the Republic of Korea, Singapore, the United
Kingdom and the United States.

Today, we continue to deliver on our core mission of reliably supplying energy to
the Kingdom and the world, and continue to progress towards becoming the
world’s leading integrated energy and chemicals enterprise, a top refiner and a
creator of eneray technologies.

The men and women of Saudi Aramco are firmly dedicated to the resolution that
energy is opportunity - a promise we are proud to honor to our customers,
partners, and stakeholders every day.

Website http://www. saudiaramco.com
Industry Oil & Energy
Company size 10,001+ employees

50,330 on Linkedin @

Type Privately Held

Specialties Oil Exploration, Drilling and Workover, Renewable
Energy, Petroleum Engineering, Pipelines and
Distribution, Refining, Project Management, Nursing,
Medical and Dental, Gas Operations, Chemicals,
Research & Development, Marine, Unconventional Gas,
and Power Systems

https://www.linkedin.com/company/aramco/about/

Document qameb: MBGlt ohkedtO Page 2 of 16 PagelD: 122

 
     

16 people from your school were hired

See all 50,330 employees on Linked

Featured groups

hi Saudi Aramco Alumni
4,843 members

  
 

 
  

ni bs Messaging G&G

 
 

1/2
12/4/2016 ASE 2:19-Cv-21341-MCA-LDW Document 1-5 diil@gd.42/12/19 Page 3 of 16 PagelD: 123

 

~ Menu aramc

Sola al tidey ay

 

Aramco Americas has called Houston home since in 1974. But our history reaches even
farther back and includes some of the biggest names in oil.

Aramco Americas

In 1952, Aramco’s headquarters moved from New York to Dhahran, Saudi Arabia, where the

government began a gradual buyout of Aramco’s assets. By 1980, the buyout was complete.

Many of the duties and services provided by the New York headquarters were moved to

Houston in 1974, and a new company was formed: Aramco Services Company.

Today, Aramco Americas proudly serves as a vital link between Saudi Aramco, a world leader in

energy, and North America.

Aramco Americas is a wholly owned Saudi Aramco subsidiary.

Saudi Aramco

The events that lead to the formation of our company were set in motion in 1933 when Saudi
Arabia signed a historic concession agreement giving Standard Oil of California (Socal) and its
wholly owned subsidiary, California Arabian Standard Oil Company (CASOC), permission to

explore for oil. Two years later, The Texas Company (Texaco) acquired half of CASOC. In 1944

the combined entity was renamed Arabian American Oil Company, or Aramco.

https://americas.aramco.com/en/who-we-are/about/our-history 1/3
12i4j201ge ASE 2:19-Ccv-21341-MCA-LDW Document 1-5 dgil@God2/12/19 Page 4 of 16 PagelD: 124
Standard Oil Company (later Exxon) and Socony-Vacuum Oil Company (now known as Mobil)
became part owners in 1948 to help open markets for the immense hydrocarbon reserves now
being developed in Saudi Arabia. Aramco’s headquarters moved from San Francisco to New

York as part of this change in ownership.

At the time, Aramco also had offices in Los Angeles, Tulsa, Chicago, and Washington, D.C., to

carry out various functions including recruiting, purchasing, and shipping in support of

operations in Saudi Arabia.

 

Driven by the curiosity to explore

Starting with just a small group of intrepid explorers, the history of Saudi Aramco goes

back more than 80 years to the sands of the Saudi desert.

LEARN MORE >

OTN Item ale

 

https://americas.aramco.com/en/who-we-are/about/our-history 2/3
12/8/2018 ASE 2:19-Cv-21341-MCA-LDW Document darodgllebhdesdge4l9 Page 5 of 16 PagelD: 125

= Menu

 

aramco &

A -coi stale) 9]6]6im-Larelm alate) Z-1 (01 aa
Anelagy breakthroughs

 

We are focused on strategic research that moves our work from the lab into the field.
We are transferring knowledge and creating technologies that are applied to some of
the world’s largest onshore and offshore field developments.

Our work not only applies to the oil and gas industry, but also has far-reaching implications for
other industries. We are developing innovative solutions to today’s operational challenges

while also looking ahead to create the energy breakthroughs that will power the future.

 

The Houston research center soans upstream disciplines and is strategically located in a major hub for the international oi-and-
gas community.

https://americas.aramco.com/en/creating-value/technology-and-innovation/technology-breakthroughs 1/8
121201 ASE 2:19-CV-21341-MCA-LDW Documentrdamoiogylebhidieddge4l19 Page 6 of 16 PagelD: 126

Aramco Research Center — Houston

The Houston research center spans upstream disciplines and is strategically located in a major
hub for the international oil-and-gas community, giving our research scientists access to

industry partners as well as other research organizations and academia.

Focusing on upstream research and technology development that will help us achieve
breakthroughs in the discovery and recovery of hydrocarbon resources, our team has expertise
in production management, drilling, reservoir engineering, geology, geophysics, anc

subsurface sensing and control.

Our pioneering sensor technology has created faster and more cost effective ways of gathering
well log data. Measuring produced fluids in a reservoir at different velocities and during
different phases 1as become less complex with more accurate, proprietary multiphase
metering. Our researchers are working at the most fundamental molecular level to
understand and optimize the behavior of cements and other drilling fluids and to create a new

generation of drilling muds, fluids and resin repair solutions.

Houston-based geoscientists are writing new chapters in establishing workflows and best
practices for 3D printing of rocks with digital models maintaining accurate resolution and high

fidelity in terms of geometry and topology.

High pressure, high temperature (HP/HT) extremes experienced with deepwater offshore wells
are being studied as well as challenges faced by drilling and producing from unconventional
reservoirs —shale, carbonate or tight sandstone — with unconventional rocks exhibiting their

own unique characteristics and behavior.

In addition to our main facility with its various specialty labs, an annex building serves

specifically to stage our Sensors Development Laboratory.

https://americas.aramco.com/en/creating-value/technology-and-innovation/technology-breakthroughs 2/8
szie201g-aSe 2:19-cv-21341-MCA-LDW Documentrdamogyleebidneddgng19 Page 7 of 16 PagelD: 127

 

A researcner works «vith a micrascope at Aramco Research Center — Boston,

Aramco Research Center — Boston

Our Boston center specializes in computational reservoir modeling, advanced separation
systems and materials, nanotechnology, and novel corrosion-resistant materials for oil and gas
and chemical applications. The center is located adjacent to the Massachusetts Institute of

Technology (MIT) in Cambridge, an area with a long-standing reputation for innovation.

One of the center's initiatives has invented an entirely new material to increase crude to
chemical conversion from 50 to 70 percent. Our researchers have taken another quantum
leap with Aramco’s reservoir simulation tool, TeraPOWERS, allowing engineers to virtually look

inside a reservoir to view a formation with incredible detail.

Advancements with nanoparticles - particles that are 10,000 times smaller than a typical
thickness of human hair — called Resbots, are underway. Injected into wells and traveling
through the void spaces of rock, Aramco’s Resbots retrieve valuable information to improve

production, maximize recovery and locate new discoveries.

With the latest equipment and methods, Aramco is looking at an age-old problem, corrosion,

https://americas.aramco.com/en/creating-value/technology-and-innovation/technology-breakthroug hs 3/8
sze201g ASE 2:19-Cv-21341-MCA-LDW Document laroidglleGadiesdgadl9 Page 8 of 16 PagelD: 128
on the nanoscale. Our Advanced Materials Team is examining ways to control steel corrosion —
costing trillions of dollars for a number of industries — not just oi! and gas but others such as

utilities, transportation, or infrastructure.

Our collaboration with MIT and throughout the region further engages us with other top
researchers, innovative companies, national laboratories and governmental agencies to
promote technology transfer and the mitigation of climate change through carbon reduction.
This extends our reach into the fields of sustainable and renewable energy; carbon capture,
utilization and storage; environmental sciences; energy storage; water conservation and reuse;

and other technologies, including artificial intelligence and robotics.

From innovative materials used in heavy-hydrocarbon separation to the deployment of
reservoir nanoagents for better monitoring and imaging, our multidisciplinary research in
Boston is dedicated to working on key elements of complex energy challenges today and

tomorrow.

 

Aramco Research Center - Detroit is a key contributor to Aramco’s global fuels research program,

Aramco Research Center — Detroit

https://americas.aramco.com/en/creating-value/technology-and-innovation/technology-breakthroughs 4/18
12/e/201f- ASE 2:19-cv-21341-MCA-LDW Document damoidgll@Gbdeeddgadl9 Page 9 of 16 PagelD: 129
Our Detroit center is a key contributor to Aramco’s global fuels research program by promoting
the development and adoption of efficient, sustainable and affordable transport solutions for
the future. The facility’s research capacity encompasses very small engines such as a single-

cylinder research engine to 1,000 horsepower heavy-duty on-road and stationary engines.

With a global refining presence, Aramco brings a unique perspective into how fuels can be
designed and matched with engines — both current and future fuel-engine systems ~ for higher

performance and lower emissions.

The 50,000-square-foot facility includes research related to fuel combustion and emissions,
technology integration and strategic transport studies. The center is equipped with state-of-
the-art engine dynamometer labs, including a vehicle integration lab featuring a chassis
dynamometer for evaluating engine performance and identifying solutions to all types of

system integration challenges.

Supporting facilities include a prototype engine build lab, fabrication shop, vehicle soak room,
engine start-cart lab, and associated vehicle integration facilities. Our capabilities

surrounding fuel design allow for back-to-back advanced fuel testing and blending.

Located in the Detroit suburb of Novi, we leverage the geographic excellence of being in the
heart of North America’s automotive industry. Working with universities, transportation
companies and suppliers, research organizations, national labs and trade and automotive
societies we are invested in the creation of low-carbon-footprint transportation technologies tn

support of reducing CO2 emissions from transport sources.

Mobile carbon capture and gasoline compression ignition (GCI) represent two of the major
technologies advanced in both passenger vehicles and commercial fleet trucks to reduce

carbon emissions.

https://americas.aramco.com/en/creating-value/technology-and-innovation/technology-breakthroughs 5/8
121e/204¢.ASE 2:19-cv-21341-MCA-LDW Document fgAnoibiletbaerldeld? Page 10 of 16 PagelD: 130

Ls
=

    

a

Our Detroit research canter is a key contributor to Aramco’s global fuels research program by promoting the development and
adoption of efficient, sustainable and affordable transport solutions for the future.

Addressing Long-Range Energy Solutions

The goal of these centers is to bring top researchers, innovative companies, governmental
agencies, and other stakeholders together to address global energy and climate challenges.
Our commitment to R&D and collaboration underscores the importance we place on shaping
the future with technology transfer and innovative solutions to address the world’s increasing

demand for energy.

Our teams of scientists and researchers work on identifying solutions that will have far-

reaching impact, not only for Aramco, but for the world.

https://americas.aramco.com/en/creating-value/technology-and-innovation/technology-breakthroughs 6/8
127/201¢.aSE 2:19-cv-21341-MCA-LDW Document deAnobdlefoakiAligit9 Page 11 of 16 PagelD: 131

Global research centers

Aramco's global research network has facilities located in targeted innovation hubs in the

United States, Europe, and Asia.

LEARN MORE >

Quick Links
News & Media
Other websites

Social media

5

https://americas.aramco.com/en/creating-value/technology-and-innovation/technology-breakthroughs

 
| ! +

Case 2:19-cv-21341-MCA-LDW Document1-5 Filed 12/12/19 Page 12 of 16 PagelD: 132
12/3/2019 Our parent company & affiliates

 

= Menu

aramco fas

 

Where energy is opportunity

Saudi Aramco is a fully integrated energy and chemicals enterprise and a world leader in
exploration, production, refining, distribution, marketing, and manufacturing. Our Parent
company also manages one of the world's largest proven conventional crude oil and
condensate reserves and natural gas reserves. Headquartered in Dhahran, Saudi Arabia, Saudi
Aramco employs more than 70,000 people around the world through various subsidiaries and

joint ventures.

 

Saudi Aramco in Dhahran, Saudi Arabia.

https://americas.aramco.com/en/who-we-are/about/our-parent-company-and-affiliates 1/4
Case 2:19-cv-21341-MCA-LDW Document1-5 Filed 12/12/19 Page 13 of 16 PagelD: 133
12/3/2019 Our parent company & affiliates

U.S. Subsidiaries and Joint Ventures

We are a global company, with a number of partnerships, joint ventures, and subsidiaries

around the world. Our U.S. subsidiaries are:
Aramco Services Company (ASC)

ASC is the Americas-based subsidiary of Saudi Aramco. Located in Houston, Texas, core
services of ASC include managing a network of three U.S. research centers/technology offices
in Houston, Boston, and Detroit; identifying upstream and downstream technologies, best
practices and potential technology partners for Saudi Aramco; sourcing goods and services,
engineering services; recruiting and training support for Saudi Aramco-sponsored students and

employees in North America.

The office also provides business management services to Saudi Aramco project teams
operating in North America, and conducts quality inspections for materials and equipment

procured for Saudi Aramco.
Saudi Petroleum International, Inc. (SPII)

Based in New York City, Saudi Petroleum International, Inc. provides scheduling, loading,
transportation, and delivery of Arabian crude oil to the U.S. and Canada, accounting for

approximately 10 percent of all U.S. crude oil imports.

Saudi Refining, Inc. (SRI)

Saudi Refining, Inc. (SRI), with headquarters in Houston, is responsible for Saudi Aramco's
downstream investments in North America. This includes ownership of Motiva Enterprises

LLC, a leading refiner, distributer and marketer of petroleum products throughout the United

States.
Aramco Training Services Company (ATSC)

Aramco Training Services Company administers technical and professional training programs
that help place experienced Saudi Aramco employees in U.S.-based companies and facilities for

https://americas.aramco.com/en/who-we-are/about/our-parent-company-and-affiliates 2/4
Case 2:19-cv-21341-MCA-LDW Document1-5 Filed 12/12/19 Page 14 of 16 PagelD: 134
12/3/2019 Our parent company & affiliates

short-term training.
Aramco Performance Materials

Aramco Performance Materials LLC manages and markets Converge® polyols, which are
manufactured using carbon dioxide as one of the feedstocks. Converge® polyols offer a high-
performance, cost-competitive, and more sustainable alternative to conventional petroleum-

based polyols.
Motiva Enterprises LLC

Motiva Enterprises LLC refines, distributes and markets petroleum products throughout the
United States. Headquartered in Houston, Motiva owns and operates North America’s largest
refinery in Port Arthur, Texas with a crude capacity of more than 600,000 barrels a day. The
company also operates the country’s largest base oil plant and a network of 25 distribution
terminals that support delivery of gasoline and diesel to more than 5,200 retail outlets under

the Shell and 76® brands.

celiac

Global presence

We are represented in the three major global energy markets of Asia, Europe and North America.

 

https://americas.aramco.com/en/who-we-are/about/our-parent-company-and-affiliates 3/4
Case 2:19-cv-21341-MCA-LDW Document1-5 Filed 12/12/19 Page 15 of 16 PagelD: 135

Saudi Aramco Joint Ventures

Domestic Joint Ventures and Affiliates

JHAH - Johns Hopkins Aramco Healthcare

LUBEREF - Saudi Aramco Lubricating Oil Refining Company
PCPC - Power Cogeneration Plant Company

PETRO RABIGH - Rabigh Refining & Petrochemical Company
SADARA - Sadara Chemicals Company

SAMREF - Saudi Aramco Mobil Refinery Company

SATORP - Saudi Aramco Total Refining & Petrochemical Company
YASREF - Yanbu Aramco Sinopec Refining Company Limited
Arabian Rig Manufacturing Company

IMI - International Maritime Industries

ARO Drilling

SANAD

Engines & Pumps Manufacturing Joint Venture

FPCC - Fadhli Plant Cogeneration Company

Jasara Program Management Company

International Joint Ventures and Affiliates

SUMED - Arab Petroleum Pipelines Company, Egypt

TEAM Terminal, Europe

S-Oil Corporation, South Korea

Showa Shell, Japan

Fujian Refining & Petrochemical Company Limited, China

Motiva Enterprises, Houston, U.S.Saudi Petroleum International Inc, NY, U.S.
Saudi Refining Inc, Houston

Aramco Training Services Company, Houston

KJO - Al Khafji Joint Operations, Saudi Arabia - Kuwait Neutral Zone
Prefchem, Malaysia

Equity Investments

MARAFIQ - Power & Water Utility for Jubail & Yanbu
SABIC

Subsidiaries

Domestic

Aramco Entrepreneurship Center

SAEV - Saudi Aramco Energy Ventures

ATC - Aramco Trading Company

AGOC - Aramco Gulf Operations Company, Saudi Arabia-Kuwait Neutral Zone
Case 2:19-cv-21341-MCA-LDW Document1-5 Filed 12/12/19 Page 16 of 16 PagelD: 136

Wisayat Al Khaleej Investment Company

Aramco Chemical Company

Aramco Power

King Salman Energy Park

National Cloud Company

National Cybersecurity Company

SASREEF - Saudi Aramco Shell Refining Company
SARC - Saudi Aramco Retail Company

Saudi Aramco Technologies Company

International

AOC - Aramco Overseas Company, Europe
ASC - Aramco Services Company, North and South America
SAAC - Saudi Aramco Asia Company Ltd. Beiging, China

Government Affiliates

DTVC - Dhahran Techno Valley Company

KAPSRC - King Abdullah Petroleum Studies and Research Center
KAUST - King Abdullah University of Science and Technology
GCC Electrical Testing Laboratory

KFUPM - King Fahd University of Petroleum and Minerals
National Strategic Partnership Office

Women Business Park

Government Affiliates National Academies

NITI - National Industrial Training Institute

SPSP - Saudi Petroleum Services Polytechnic

ITQANI - Inspection Technology & Quality Assurance National Institute
SADA - Saudi Arabian Drilling Academy

National Aviation Academy

National Construction Training Center

National IT Academy

National Leading Academy

National Maritime Academy

National Power Academy

National Training Center for Facilities and Hospitality Management
